DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-19, drawn to a mass transfer assembly for a mass transfer column.
Group II, claim(s) 20, drawn to a method of operating a mass transfer assembly for a mass transfer column.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I, the embodiment(s) of Figures 2-4.
Species II, the embodiment(s) of Figures 5 & 6.
Species III, the embodiment(s) of Figures 7-9.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 2, 12, 13, 19, and 20.


Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a mass transfer assembly for use in an open internal region within a mass transfer column, the mass transfer assembly comprising: a dividing wall forming first and second sub-regions on opposite sides of the dividing wall; one or more zones of mass transfer structures positioned in the first and second sub- regions on the opposite sides of the dividing wall; and a liquid flow divider positioned above the dividing wall for delivering a volumetric split of liquid to the first and second sub-regions and moveable between a first configuration for delivering a volumetric flow of liquid to the first sub-region and a second configuration for delivering a greater volumetric flow of liquid to the first sub-region to allow an adjustment of the volumetric split of liquid when delivered to the first and second sub-regions on the opposite sides of the dividing wall, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gao et al. (US 2016/0263492), hereafter referred to as Gao.  
Gao teaches a mass transfer assembly for use in an open internal region within a mass transfer column (Figure 1, Abstract, paragraphs [0049] and [0050]), the mass transfer assembly comprising:
A dividing wall (partition plate) 11 forming first and second sub-regions on opposite sides of the dividing wall 11 (Figure 1, Abstract, paragraphs [0059-[0050]).
One or more zones of mass transfer structures positioned in the sub-regions on the opposite sides of the dividing wall 11 (Figure 1, Abstract, paragraphs [0049]-[0056]).
A liquid flow divider (splitter plate) 20 positioned above the dividing wall 11 for delivering a volumetric split of liquid to the first and second sub-regions and moveable between a first configuration for delivering a volumetric flow of liquid to the first sub-region and a second configuration for delivering a greater volumetric flow of liquid to the first sub-region to allow an adjustment of the volumetric split of liquid when delivered to the first and second sub-regions on the opposite sides of the dividing wall 11 (Figure 1, Abstract, paragraphs [0049]-[0056]).
. 
Species I-III lack unity of invention because even though the inventions of these groups require the technical feature of a mass transfer assembly for use in an open internal region within a mass transfer column, the mass transfer assembly comprising: a dividing wall forming first and second sub-regions on opposite sides of the dividing wall; one or more zones of mass transfer structures positioned in the first and second sub- regions on the opposite sides of the dividing wall; and a liquid flow divider positioned above the dividing wall for delivering a volumetric split of liquid to the first and second sub-regions and moveable between a first configuration for delivering a volumetric flow of liquid to the first sub-region and a second configuration for delivering a greater volumetric flow of liquid to the first sub-region to allow an adjustment of the volumetric split of liquid when delivered to the first and second sub-regions on the opposite sides of the dividing wall, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gao.  
Gao teaches a mass transfer assembly for use in an open internal region within a mass transfer column (Figure 1, Abstract, paragraphs [0049] and [0050]), the mass transfer assembly comprising:
A dividing wall (partition plate) 11 forming first and second sub-regions on opposite sides of the dividing wall 11 (Figure 1, Abstract, paragraphs [0059-[0050]).
One or more zones of mass transfer structures positioned in the sub-regions on the opposite sides of the dividing wall 11 (Figure 1, Abstract, paragraphs [0049]-[0056]).
A liquid flow divider (splitter plate) 20 positioned above the dividing wall 11 for delivering a volumetric split of liquid to the first and second sub-regions and moveable between a first configuration for delivering a volumetric flow of liquid to the first sub-region and a second configuration for delivering a greater volumetric flow of liquid to the first sub-region to allow an adjustment of the volumetric split of liquid when delivered to the first and second sub-regions on the opposite sides of the dividing wall 11 (Figure 1, Abstract, paragraphs [0049]-[0056]).
Because the common technical feature fails to make a contribution over the prior art, Species I-III are subject to restriction requirement. 


The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772